7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Lawrence MCLEAN, Plaintiff-Appellant,v.Edward A. HAMBLEN, Judge;  Frank A. Hoss, Jr., Judge;Louann White, Defendants-Appellees.
No. 93-6594.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 17, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-92-1407-AM)
Anthony Lawrence McLean, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Anthony Lawrence McLean appeals from the district court's order dismissing without prejudice McLean's 42 U.S.C.s 1983 (1988) complaint for failure to exhaust state remedies.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McLean v. Hamblen, No. CA-92-1407-AM (E.D. Va.  Apr. 29, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although McLean brought his action pursuant tos 1983, the core of the complaint challenges the fact or length of his confinement.  Therefore, this action is treated as a 28 U.S.C. § 2254 (1988) action, requiring exhaustion of state remedies.   See Alexander v.  Johnson, 742 F.2d 117, 126 (4th Cir. 1984)